Exhibit 15.2 Consent of Jincheng Tongda & Neal Law Firm April 27, 2015 China Finance Online Co. Limited 9th Floor of Tower C, Corporate Square No. 35 Financial Street, Xicheng District Beijing 100033, China We hereby consent to the reference to our firm and the summary of our opinion under the “Item 4. Information on the Company - B. Business overview - Regulation” and “Item 4. Information on the Company - C. Organizational structure” in China Finance Online Co. Limited’s Annual Report on Form 20-F for the fiscal year ended December 31, 2014 (the “Annual Report”), which will be filed with the Securities and Exchange Commission (the “SEC”) on April 27, 2015. We also consent to the filing with the SEC of this consent letter as an exhibit to the Annual Report. Yours faithfully, /s/ Jincheng Tongda & Neal Law Firm
